Case: 16-15228   Date Filed: 01/05/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-15228
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:16-cv-21484-RNS



JAMES THOMPSON,

                                                            Plaintiff-Appellant,

                                   versus

C. DEL LA PAZ,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (January 5, 2018)

Before ED CARNES, Chief Judge, TJOFLAT, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 16-15228     Date Filed: 01/05/2018    Page: 2 of 4


      James Thompson, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal of his complaint alleging that prison officer C. Del La Paz

interfered with his First Amendment rights to access the courts and receive legal

mail in prison.

      Thompson’s claims in this case stem from an earlier civil rights action he

filed in federal district court. The magistrate judge recommended dismissing that

earlier action for failure to state a plausible claim for relief, but Thompson did not

receive the report and recommendation within the 14-day period for filing

objections because the court did not have his updated mailing address. After that

14-day period passed, the court issued an order noting that no objections were

filed, accepting the magistrate judge’s analysis that the complaint did not state a

plausible claim for relief, and adopting the magistrate judge’s recommendation to

dismiss the case. Thompson eventually received the report and recommendation

and filed a response to the report along with a motion for reconsideration. After

considering Thompson’s response and his motion, the district court summarily

denied the motion.

      Thompson now alleges two claims against Del La Paz. First, he alleges that

Del La Paz violated Thompson’s right to access the courts by preventing him from

receiving the report and recommendation. Second, he alleges that Del La Paz

interfered with his right to receive legal mail. The district court ruled that


                                           2
                Case: 16-15228        Date Filed: 01/05/2018       Page: 3 of 4


Thompson failed to state plausible claims for relief and dismissed his complaint.

This is Thompson’s appeal.

       We review de novo the district court’s dismissal of Thompson’s complaint.

Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017). Although we

liberally construe Thompson’s pro se complaint, we apply the familiar standard

that “a complaint must contain sufficient factual matter, which, accepted as true,

states a claim for relief that is plausible on its face.” Id. We may take judicial

notice of the district court’s records. United States v. Rey, 811 F.2d 1453, 1457

n.5 (11th Cir. 1987).

       The district court did not err in dismissing Thompson’s complaint for failure

to state plausible claims for relief. His claims that Del La Paz violated his right to

access the courts and interfered with his legal mail are meritless because he does

not allege any facts showing that it was Del La Paz who prevented him from

receiving the report and recommendation. The record from the earlier action

actually indicates that Thompson did not timely receive the report and

recommendation because the court did not have his updated address; Thompson’s

conclusory assertions that Del La Paz was at fault are not enough to raise plausible

claims for relief.1 See Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir.


       1
         Thompson attaches to his brief several grievance forms concerning his complaints about
the handling of his mail, but those forms do not mention Del La Paz. Thompson’s argument that
the forms show a policy or custom of interfering with his mail fails because he did not raise that
                                                3
                Case: 16-15228        Date Filed: 01/05/2018       Page: 4 of 4


2012) (“[I]f allegations are . . . more conclusory than factual, then the court does

not have to assume their truth.”).

       AFFIRMED.




argument in the district court. See Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1281 (11th Cir.
2001) (“Issues raised for the first time in this Court are generally not considered because the
district court did not have the opportunity to consider them.”) (quotation marks omitted); see also
Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (noting that abandonment rules apply to
pro se briefs). He has also abandoned any argument that the district court abused its discretion in
denying him leave to amend his complaint because he failed to raise that argument in this appeal.
See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (“Issues not
clearly raised in the briefs are considered abandoned.”) (quotation marks omitted).
                                                4